05-15-00683-CV




 D. t2/1CLh (Y\vtJ fJJJ\U~
     Plaintiff                       'V -
                                                                                       RECEIVED IN
                                                                                  5th COURT OF APPEALS
                                                                                      DALLAS, TEXAS
                                                                                  6/1/2015 9:07:05 AM
                                                                                        LISA MATZ

  ~\o.J ffi,e,y,(00
                                                                                          Clerk


                                                          Dallas County, Texas



                                        NOTICE OF APPEAL


     TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW the Defendant, self-represented, d files this Notice of Appeal     ()
   from iQ.e judgment si~ed by the Cowt on   . I d=)J( J~           "     . 1",/1 ;X)~ ~
   ~ \0..) ~0-.), Defendant, appeals to the:              5'7+          T ot- [3l"(F
   ~as, Texas.


                                                        R~                                                         ~
                                                        Print Name:
                                                        Address:
                                                                           D6t.A="J Q-l~
                                                                                      U
                                                                                                   fh..u-r ~
                                                               \ \ 3:.;-2-0---;m=0-:--:-\:-:-L----=,-~----"?)TiQ-f}m c;jJr,~
                                                        Telephone:      .,;{f\f   3)7 31SIQ




                                   CERTIFICATE OF SERVICE

                    .       fA!      , Defendant, do hereby certify that a true and correct copy
     of the orego' . has been mailed, certified mail, return receipt requested, to J)Ju;>{'1b
(tA U-.()\A lkw:f       '
                        Attorney for Plaintiff, at                             "
     Texas, on fr.tis the 2£L day of fYla~1                '20~

                                                            Signa~=----.--

                                                            Print~!W()\L-) Jv\y('wJ